Citation Nr: 9913293	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for residuals, 
post-operative medial meniscectomy, left knee, with traumatic 
arthritis, currently evaluated as 30 percent disabling, to 
include the issue of entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and N.K.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945 and from May 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a disability rating in 
excess of 20 percent for the veteran's service-connected left 
knee disorder.  An August 1998 rating decision subsequently 
granted a 30 percent disability effective date of claim. 

In December 1998, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).

The veteran's representative raised an additional claim 
during the December 1998 hearing.  Specifically, the 
veteran's representative raised a claim of entitlement to 
service connection for arthritis of multiple joints.  See 
December 1998 hearing transcript at 13.  It appears that 
there may be a previous final decision on this issue.  This 
issue is not inextricably intertwined with the issue before 
the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action.


REMAND

Additional evidentiary development is needed prior to 
appellate consideration of this case.

First, VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1998).  However, the veteran has not been 
provided a VA examination for his left knee disorder since 
1986.  Therefore, it is necessary to provide him a VA 
examination in order to evaluate the residuals of his 
service-connected left knee condition.  

The veteran's left knee disorder is evaluated under 
Diagnostic Code 5257, under which the criteria depend upon 
the severity of knee impairment resulting from recurrent 
subluxation or lateral instability.  Diagnostic Code 5257 is 
not predicated on loss of range of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  However, the veteran's left knee 
disorder has also been listed to include traumatic arthritis.  
Arthritis is evaluated under Diagnostic Code 5003, and the 
evaluation requires consideration of limitation of motion of 
the joint.  If there is additional disability attributable to 
the arthritis that is not already reflected in the rating 
under Diagnostic Code 5257, a separate rating under 
Diagnostic Code 5260 or 5261 might be warranted.  See 
VAOPGCPREC 23-97.  Since the veteran has complained of 
difficulty with activities such as walking, it is necessary 
for the examination to address whether he has any pain on 
motion, see 38 C.F.R. § 4.59, or whether he has any 
additional functional loss due to pain on use or during 
flare-ups, see 38 C.F.R. § 4.40.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Second, the veteran testified that he receives Social 
Security disability benefits.  It is not clear from the 
record whether such benefits were awarded due to his left 
knee condition.  The RO should request the veteran's medical 
and adjudication records in connection with any claim for 
Social Security benefits and any administrative or 
adjudicative action with respect thereto for this veteran and 
to include in the letter requesting such information a 
citation to appropriate legal authority.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight). 

While this claim is in remand status, the RO should obtain 
the veteran's medical records from the VA Medical Center in 
Jackson for treatment since March 1998.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Request the veteran's medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in Jackson, 
Mississippi, for treatment since March 
1998.  Associate all requests and records 
received with the claims file.

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  Schedule the veteran for a VA 
orthopedic examination to evaluate his 
service-connected left knee condition.  
It is important that the examiner be 
afforded an opportunity to review the 
veteran's claims file and a copy of this 
remand prior to the examination.  The 
examiner is asked to indicate in the 
examination report that he or she has 
reviewed the claims file.  The medical 
rationale for all opinions expressed must 
be provided in the examination report.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected residuals, post-operative 
medial meniscectomy, left knee, with 
traumatic arthritis.  The examiner should 
note the range of motion for the left 
knee, as well as the right knee.  
Instability and/or subluxation is to be 
noted and described.  All functional 
limitations associated with the veteran's 
left knee condition are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on use of the left leg.  
The examiner should discuss whether there 
is likely to be additional functional 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
leg is used repeatedly.  

In discussing the extent of the veteran's 
functional loss due to his service-
connected left knee condition, the 
examiner must address the veteran's 
contention that he is unable to walk due 
to this disorder.  If appropriate, the 
examiner should discuss which of the 
veteran's symptomatology and resulting 
functional impairment is attributable to 
the service-connected left knee condition 
as opposed to any nonservice-connected 
conditions present, including, but not 
limited to, rheumatoid arthritis of 
multiple joints, congestive heart 
failure, and chronic obstructive 
pulmonary disease.

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected left leg disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

4.  Following completion of the above, 
review the examination report and ensure 
that it includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claim for an increased 
disability rating for his service-
connected left knee condition, with 
consideration of (1) all potentially 
applicable diagnostic codes, including 
whether a separate evaluation for 
arthritis is warranted, see VAOPCGPREC 
23-97, and (2) whether referral to the 
appropriate authority pursuant to 
38 C.F.R. § 3.321 for consideration of an 
extraschedular evaluation is warranted.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and afford him a reasonable 
period of time within which to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


